739 N.W.2d 630 (2007)
VIP CUSTOMS BROKERAGE SERVICES, INC., International Vehicle Importers, Inc., Wolverine Auto Purchasing, Inc., Electronic Technology Conversions, Inc., Instrumentation Technologies, Inc., and Online Speedometer, Inc., Plaintiffs, and
Johnny Cooper, Plaintiff/Counter-Defendant-Appellee,
v.
ADESA IMPORTATION SERVICES, INC., and Adesa Corporation, Defendants/Counter-Plaintiffs-Appellants, and
Brian J. Warner, Defendant/Counter-Plaintiff.
Docket No. 132630. COA No. 259386.
Supreme Court of Michigan.
October 19, 2007.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.